Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 20 of U.S. Patent No. 10,976,920 in view of Westerman et al. (hereinafter Westerman, US 7,030,861). ‘920 fails to explicitly teach wherein the gesture comprises substantially parallel and substantially simultaneous swipe of a plurality of touch-points across a touch sensitive screen. Westerman teaches wherein the gesture comprises substantially parallel and substantially simultaneous swipe of a plurality of touch-points across a touch sensitive screen (Westerman teaches touching multiple fingers in a hand and swiping them in the same direction in order to select an object, Fig. 1 e.g. Items 112, Column 6 Lines 64-67, “For text selection 112 and paging 114, three or four adjacent fingertips are safely used, but must be spread significantly before touching down on the surface and translating in the desired selection direction”). It would have been obvious to one of ordinary skill in the art, having the teachings of ‘920 and Westerman before him before the effective filing date of the claimed invention, to modify the image search taught by ‘920 to include the multi finger selection gesture of Westerman in order to obtain an image search technique that displays the selects an item using a multi fingered gesture. One would have been motivated to make such a combination because it allows for a user to make a selection using a single gesture using only one hand, which removes the need for multiple input devices or multistep gestures.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 1 and 15 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes the term substantially is ignored.

Claim 21 recites the limitation "the scratch gesture".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 21 is interpreted to be dependent on claim 20)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-12, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suleyman et al. (hereinafter Suleyman, US 2014/0019431) in view of Gokturk et al. (hereinafter Gokturk, US 2008/0177640) and Westerman et al. (hereinafter Westerman, US 7,030,861).
In regards to independent claim 1, Suleyman teaches an apparatus, comprising: 
a processor; and a memory coupled to the processor, the memory comprising instructions that when executed by the processor, cause the processor to (Suleyman, [0066]): 
receive an information element comprising an indication of a gesture (Suleyman, [0039-0043], “ (the user draws free-hand around the area they are interested in”); 
determine a bounding of an image based on the gesture (Suleyman, [0039-0043], “the user selects a number of points on the edge of the area they're interested in, and a polygon is created that joins those points”).
Suleyman fails to explicitly teach modify the image based on the bounding. 
Gokturk teaches modify the image based on the bounding (Gokturk, [0240], “In the example provided, a rectangle may be formed by the user over a region of interest of the image-that being the face of a watch”). It would have been obvious to one of ordinary skill in the art, having the teachings of Suleyman and Gokturk before him before the effective filing date of the claimed invention, to modify the image search taught by Suleyman to include the displayed bounding box of Gokturk in order to obtain an image search technique that displays the selected bounding box on the image. One would have been motivated to make such a combination because it allows for the user to adjust their selection by displaying a graphical bounding box element.
Suleyman fails to explicitly teach wherein the gesture comprises substantially parallel and substantially simultaneous swipe of a plurality of touch-points across a touch sensitive screen. Westerman teaches wherein the gesture comprises substantially parallel and substantially simultaneous swipe of a plurality of touch-points across a touch sensitive screen (Westerman teaches touching multiple fingers in a hand and swiping them in the same direction in order to select an object, Fig. 1 e.g. Items 112, Column 6 Lines 64-67, “For text selection 112 and paging 114, three or four adjacent fingertips are safely used, but must be spread significantly before touching down on the surface and translating in the desired selection direction”). It would have been obvious to one of ordinary skill in the art, having the teachings of Suleyman and Westerman before him before the effective filing date of the claimed invention, to modify the image search taught by Suleyman to include the multi finger selection gesture of Westerman in order to obtain an image search technique that displays the selects an item using a multi fingered gesture. One would have been motivated to make such a combination because it allows for a user to make a selection using a single gesture using only one hand, which removes the need for multiple input devices or multistep gestures.
In regards to dependent claim 2, Suleyman in view of Gokturk and Westerman teaches the instructions, when executed by the processor cause the processor to set the modified image as a selection area (Gokturk, [00240], “As a result of the input, the system focuses processing (e.g. query generation and matching) on the selected part of the image”). It would have been obvious to one of ordinary skill in the art, having the teachings of Suleyman and Gokturk before him before the effective filing date of the claimed invention, to modify the image search taught by Suleyman to include the displayed bounding box of Gokturk in order to obtain an image search technique that displays the selected bounding box on the image. One would have been motivated to make such a combination because it allows for the user to adjust their selection by displaying a graphical bounding box element.
In regards to dependent claim 3, Suleyman in view of Gokturk and Westerman teaches the instructions, when executed by the processor cause the processor to initiate an image search based on the modified image (Suleyman, [0038], [0048], “The user then specifies which feature(s) within the selected image are to be used in the search (step S102)…Once all the inputs are received, the search is carried out at step S114 and the results are output (step S116)”).
In regards to dependent claim 4, Suleyman in view of Gokturk and Westerman teaches the instructions, when executed by the processor cause the processor to: receive an information element comprising an indication of the results of the image search; and generate for display on a display coupled to the apparatus, the indication of the results of the image search (Suleyman, [0018], “wherein said search engine is further configured to repeat said searching and outputting steps based on said second image query; display said first and second search results together on said graphical user interface and receive a third image query based on a third user selected image which is selected from within said first search results and said second search results”).
In regards to dependent claim 5, Suleyman in view of Gokturk and Westerman teaches wherein the image is displayed on a display, the instructions, when executed by the processor cause the processor to determine the bounding as a rectangle, the rectangle having an area traversing a portion of the display (Gokturk, [0240], “In the example provided, a rectangle may be formed by the user over a region of interest of the image-that being the face of a watch”). It would have been obvious to one of ordinary skill in the art, having the teachings of Suleyman and Gokturk before him before the effective filing date of the claimed invention, to modify the image search taught by Suleyman to include the displayed bounding box of Gokturk in order to obtain an image search technique that displays the selected bounding box on the image. One would have been motivated to make such a combination because it allows for the user to adjust their selection by displaying a graphical bounding box element.
Independent claim 8 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 9 is in the same context as claim 2; therefore it is rejected under similar rationale.
Dependent claim 10 is in the same context as claim 3; therefore it is rejected under similar rationale.
Dependent claim 11 is in the same context as claim 4; therefore it is rejected under similar rationale.
Dependent claim 12 is in the same context as claim 5; therefore it is rejected under similar rationale.
Independent claim 15 is in the same context as claim 1; therefore it is rejected under similar rationale.
Dependent claim 16 is in the same context as claim 2; therefore it is rejected under similar rationale.
Dependent claim 17 is in the same context as claim 3; therefore it is rejected under similar rationale.
Dependent claim 18 is in the same context as claim 4; therefore it is rejected under similar rationale.
Dependent claim 19 is in the same context as claim 5; therefore it is rejected under similar rationale.

Claim 6, 7, 13, 14, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suleyman in view of Gokturk, Westerman and Huang et al. (hereinafter Huang, US 2012/0197857).
In regards to dependent claim 6, Suleyman in view of Gokturk and Westerman fails to explicitly teach the gesture comprising a scratch gesture. Huang teaches the gesture comprising a scratch gesture (Huang, Fig. 12b). It would have been obvious to one of ordinary skill in the art, having the teachings of Suleyman and Huang before him before the effective filing date of the claimed invention, to modify the image search taught by Suleyman to include the scratch gesture of Huang in order to obtain an image search technique that selects objects using a scratch gesture. One would have been motivated to make such a combination because it allows the user to select an object swiftly while still maintaining accuracy.
In regards to dependent claim 7, Suleyman in view of Gokturk and Westerman fails to explicitly teach the scratch gesture comprising a swipe of a plurality of points across a touch sensitive display (Huang, Fig. 12b). Huang teaches the scratch gesture comprising a swipe of a plurality of points across a touch sensitive display (Huang, Fig. 12b). It would have been obvious to one of ordinary skill in the art, having the teachings of Suleyman and Huang before him before the effective filing date of the claimed invention, to modify the image search taught by Suleyman to include the scratch gesture of Huang in order to obtain an image search technique that selects objects using a scratch gesture. One would have been motivated to make such a combination because it allows the user to select an object swiftly while still maintaining accuracy.
Dependent claim 13 is in the same context as claim 6; therefore it is rejected under similar rationale.
Dependent claim 14 is in the same context as claim 7; therefore it is rejected under similar rationale.
Dependent claim 20 is in the same context as claim 6; therefore it is rejected under similar rationale.
Dependent claim 21 is in the same context as claim 7; therefore it is rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilensky US 8,286,102 teaches multi finger object selection gestures (see Fig. 6).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171